Exhibit 10.86K

EXECUTION VERSION

THIRD AMENDMENT

THIRD AMENDMENT, dated as of September 28, 2012 (this “Amendment”), among SBA
SENIOR FINANCE II LLC (the “Borrower”), the LENDERS PARTY HERETO and TORONTO
DOMINION (TEXAS) LLC, as administrative agent (the “Administrative Agent”).
CITIGROUP GLOBAL MARKETS INC., BARCLAYS BANK PLC and J.P. MORGAN SECURITIES LLC
are acting as joint lead arrangers (the “Lead Arrangers”), and CITIGROUP GLOBAL
MARKETS INC., BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC, TD SECURITIES (USA)
LLC, WELLS FARGO SECURITIES, LLC, RBS SECURITIES INC. and DEUTSCHE BANK
SECURITIES INC. are acting as bookrunners (the “Bookrunners”), in connection
with this Amendment.

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of June 30, 2011 (as amended by the First Amendment thereto, dated as
of May 9, 2012, and as further amended by the Second Amendment thereto, dated as
of May 9, 2012, and as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the several banks and
other financial institutions or entities from time to time parties thereto
(collectively, the “Lenders”) and the Administrative Agent.

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein.

WHEREAS, the Required Lenders are willing to agree to this Amendment on the
terms set forth herein.

The parties hereto therefore agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement, as amended hereby.

SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as of the Effective Date (as defined below) as set forth below.

(a) Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended as of the Effective Date as follows:

(i) by adding the following definitions in appropriate alphabetical order:

“Third Amendment”: the Third Amendment, dated the Third Amendment Effective
Date, among the Borrower, the Lenders party thereto and the Administrative
Agent.

“Third Amendment Effective Date”: September 28, 2012.

(ii) by amending the definition of “Loan Documents” by inserting “, the Third
Amendment” immediately after the words “the Incremental Term Loan A Amendment”
in the definition thereof.



--------------------------------------------------------------------------------

(b) Amendment to Section 2.19 (Increase of Revolving Credit Commitments).
Section 2.19 of the Credit Agreement is hereby amended as of the Effective Date
by replacing “$700,000,000” in clause (i) of paragraph (d) thereof with
“$900,000,000”.

(c) Amendments to Section 2.20 (Incremental Term Loans). Section 2.20 of the
Credit Agreement is hereby amended as of the Effective Date as follows:

(i) by replacing “$500,000,000” in clause (i) of paragraph (b) thereof with “an
amount equal to (x) $1,200,000,000 minus (y) the amount of increases, if any, in
the Revolving Credit Commitments effected pursuant to Section 2.19 after the
Third Amendment Effective Date”.

(ii) by replacing clause (iii) of paragraph (b) thereof in its entirety with the
following:

“(iii) (A) the weighted average life to maturity of any Incremental Term Loan
made on or prior to the Third Amendment Effective Date shall be greater than or
equal to the then remaining weighted average life to maturity of the Terms Loans
made on the Amendment Effective Date; provided that up to $200,000,000 in the
aggregate of such Incremental Term Loans may be made without regard to this
clause (iii)(A) and (B) the weighted average life to maturity of any Incremental
Term Loan made after the Third Amendment Effective Date shall be greater than or
equal to the then remaining weighted average life to maturity of the Incremental
Tranche B Terms Loans (as such term shall be defined in the Fifth Amendment to
be dated as of the Third Amendment Effective Date) to be made on the Third
Amendment Effective Date; provided that up to $200,000,000 in the aggregate of
such Incremental Term Loans may be made without regard to this clause (iii)(B)
so long as the weighted average life to maturity of any such Incremental Term
Loan shall be greater than or equal to the then remaining weighted average life
to maturity of the Incremental Tranche A Term Loans,”

SECTION 3. Representations and Warranties; No Default. The Borrower hereby
certifies that, immediately before and after giving effect to this Amendment,
(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects
(and in all respects if qualified by materiality) on and as of such date as if
made on and as of such date (except for such representations and warranties
expressly stated to be made as of a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date)
and (b) no Default or Event of Default has occurred and is continuing.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective
upon satisfaction of the following conditions precedent (such date, the
“Effective Date”):

(a) receipt by the Administrative Agent of executed signature pages to this
Amendment from the Borrower and the Required Lenders;

(b) receipt by the Administrative Agent of a customary closing certificate,
substantially in the form attached hereto a Exhibit A, and legal opinions of
Greenberg Traurig, P.A. and Thomas P. Hunt, Esq., substantially in the forms
attached hereto as Exhibit B-1 and Exhibit B-2, respectively;

(c) (i) the accuracy in all material respects (and in all respects if qualified
by materiality) of the representations and warranties in the Credit Agreement
and (ii) there being no Default or Event of Default in existence at the time of,
or after giving effect to, this Amendment; and

(d) the payment of all fees and expenses due to the Administrative Agent, the
Lead Arrangers, the Bookrunners and the Lenders.

 

2



--------------------------------------------------------------------------------

SECTION 5. Effect on the Loan Documents; Miscellaneous. Except as expressly
provided herein or in the Credit Agreement, all of the terms and provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents. Provisions of
this Amendment are deemed incorporated into the Credit Agreement as if fully set
forth therein.

SECTION 6. Expenses. The Borrower shall pay and reimburse the Administrative
Agent and the Lead Arrangers for all reasonable out-of-pocket expenses incurred
in connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of one counsel to the
Administrative Agent in each applicable jurisdiction.

SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 8. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SBA SENIOR FINANCE II LLC   By:  

/s/ Thomas P. Hunt

    Name: Thomas P. Hunt     Title: Senior Vice President and General Counsel

 

[Signature Page to Third Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Administrative Agent By:  

/s/ Bebi Yasin

  Name: BEBI YASIN   Title: AUTHORIZED SIGNATORY

 

[Signature Page to Third Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Keith Lukasavich

  Name: Keith Lukasavich   Title: Vice President

 

[Signature Page to Third Amendment to SBA Senior Finance II A&R CRA]